               Case VAE/1:19-cv-01446 Document 39 Filed 01/10/20 Page 1 of 4




     BEFORE THE UNITED STATES JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

    IN RE: NATIONAL PRESCRIPTION
    OPIATE LITIGATION                                           MDL No. 2804

    This document relates to the following cases:

    EASTERN DISTRICT OF VIRGINIA

    The County Board of Arlington County, Virginia v.
    Mallinckrodt plc, et al., Civil Action No.
    1:19cv01446


                THE COUNTY BOARD OF ARLINGTON COUNTY, VIRGINIA’S
                              REPLY IN SUPPORT OF
                               MOTION TO VACATE
                      CONDITIONAL TRANSFER ORDER (CTO–122)
                            AS TO ARLINGTON COUNTY

          For its Reply in Support of Motion to Vacate Conditional Transfer Order (CTO-122),

Plaintiff The County Board of Arlington County, Virginia (“Plaintiff”), states as follows:

          1.       On January 3, 2020, Judge Trenga of the Eastern District of Virginia, Alexandria

Division, entered an Order granting the Motion to Remand to state court filed by Plaintiff. (Jan. 3,

2020 Order, attached as Exhibit A). On the same day, the clerk of court entered judgment in

Plaintiff’s favor. (Jan. 3, 2020 Judgment, attached as Exhibit B).1

          2.       On January 8, 2020, the two Defendants who removed the case from Arlington

County Circuit Court to the Eastern District of Virginia (Express Scripts Pharmacy, Inc. and ESI

Mail Pharmacy Service, Inc.) (hereinafter “the Removing Defendants”) filed a Notice of Appeal

of Judge Trenga’s Remand Order, appealing the decision to the United States Court of Appeals for


1
 On January 6, 2020, Judge Trenga entered a clarifying order. Together, the January 3, 2020
Order and January 6, 2020 Order provide that, pursuant to Rule 62(a) of the Federal Rules of Civil
Procedure, execution of the remand order is stayed for thirty (30) days, or through February 3,
2020. (Jan. 6, 2020 Clarification Order, attached as Exhibit C). Absent further Order of the
District Court or the Fourth Circuit Court of Appeals, the Clerk is directed to execute on the
Remand Order on February 4, 2020.
              Case VAE/1:19-cv-01446 Document 39 Filed 01/10/20 Page 2 of 4




the Fourth Circuit. Also on January 8, the clerk of court transmitted the Notice of Appeal to the

Fourth Circuit.

         3.       Notwithstanding the Notice of Appeal, the Panel should vacate CTO-122 because

Judge Trenga has granted the Motion to Remand and judgment has been entered in Plaintiff’s

favor.

         4.       Moreover, the Removing Defendants in this case have not even filed any opposition

to the Motion to Vacate CTO-122 filed by Plaintiff.

         5.       Instead, the opposition to the Motion to Vacate was filed only by certain distributor

defendants who did not remove the action from state to federal court, did not participate in the

briefing or argument of the Motion to Remand, and did not file any notices of appeal of Judge

Trenga’s order remanding the case to state court. (See Case No. MDL 2804, Dkt 6717, filed Jan.

7, 2020 (Opposition to Motion to Vacate filed only by McKesson Corporation, two AmeriSource

Bergen Drug Corporation entities, and multiple entities associated with Cardinal Health, Inc.)).

         6.       The Removing Defendants failure to oppose the Motion to Vacate provides an

additional reason for the Panel to vacate CTO-122.

         7.       Finally, because the Removing Defendants have filed a Notice of Appeal, this Panel

no longer has jurisdiction to transfer this matter to the MDL. See Boomer v. AT & T Corp., 309

F.3d 404, 413 (7th Cir. 2002) (“Initially, we note that it is questionable as to whether the Judicial

Panel's order transferring the case to the District Court of Kansas was effective, because that

transfer order was not filed with the District Court of Kansas until the day after AT & T filed its

notice of appeal. Under 28 U.S.C. § 1407(c), a Multi–District transfer order becomes effective

only after it is ‘filed in the office of the clerk of the district court of the transferee district.’ 28




                                                    1
            Case VAE/1:19-cv-01446 Document 39 Filed 01/10/20 Page 3 of 4




U.S.C. § 1407(c). Because AT & T filed its notice of appeal prior to the filing of the transfer order,

it would seem that the transfer order is ineffective.”) (citation omitted).

       8.       For this final, separate, independent reason, the Panel should vacate CTO-122 with

respect to the case The County Board of Arlington County, Virginia v. Mallinckrodt plc, et al.,

Civil Action No. 1:19cv01446.


                                               Respectfully submitted,

                                               /s/Grant Morris
                                               SANFORD HEISLER SHARP, LLP
                                               Grant Morris, Va. Bar No. 16290
                                               gmorris@sanfordheisler.com
                                               R. Johan Conrod, Jr., Va. Bar No. 46765
                                               jconrod@sanfordheisler.com
                                               Kevin Sharp (pro hac vice to be submitted)
                                               ksharp@sanfordheisler.com
                                               Andrew Miller (pro hac vice to be submitted)
                                               amiller@sanfordheisler.com
                                               Jonathan Tepe (pro hac vice to be submitted)
                                               jtepe@sanfordheisler.com
                                               611 Commerce Street, Suite 3100
                                               Nashville, Tennessee 37203
                                               Tel: (615) 434-7000
                                               Fax: (615) 434-7020

                                               THE CICALA LAW FIRM PLLC
                                               Joanne Cicala (pro hac vice to be submitted)
                                               joanne@cicalapllc.com
                                               R. Johan Conrod, Jr., Va. Bar No. 46765
                                               johan@cicalapllc.com
                                               101 College Street
                                               Dripping Springs, Texas 78620
                                               Tel: (512) 275-6550
                                               Fax: (512) 858-1801

                                               KAUFMAN & CANOLES, P.C.
                                               W. Edgar Spivey, Va. Bar No. 29125
                                               wespivey@kaufcan.com
                                               150 W. Main Street, Suite 2100
                                               Norfolk, VA 23510-1665
                                               Tel: (757) 624-3196
                                               Fax: (888) 360-9092
                                                  2
Case VAE/1:19-cv-01446 Document 39 Filed 01/10/20 Page 4 of 4




                           Attorneys for Plaintiff




                              3
